Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Thomas A. Negley on 8/26/22.
The application has been amended as follows: 
Cancel 15-19.	 
Rewrite claim 20 as:
	20. A non-transitory computer-readable recording medium
having embodied thereon at least one program comprising instructions which, when executed
by at least one processor, cause the at least one processor to:
	generate the X-ray image of an object by detecting an X-ray transmitted through the 
object and converting the detected X-ray into an electrical signal;
	detect a power supply stoppage which prevents transmission of the generated X-ray 
Image from the mobile X-ray detector to a workstation;
	based on the detecting of the power supply stoppage, store the X-ray image in a 
nonvolatile memory inside the mobile X-ray detector; and
	after storing the X-ray image, deactivate the mobile X-ray detector. 
Remarks
This application is in condition for allowance except for the presence of claims 15-19 directed to inventions groups II & III, non-elected without traverse.  Accordingly, claims 15-19 have been cancelled.
Claim 20 has been rewritten to alleviate an otherwise defect under 35 U.S.C. 112 § 2nd paragraph rejection.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of processing an X-ray image as defined by independent claim 1 and a non-transitory computer-readable recording medium with a program for processing an X-ray image as defined by independent claim 20. In particular, the prior art of record fails to teach a method for processing an X-ray image of a mobile X-ray detector and a computer program with instructions for performing the method; wherein the method involves storing an X-ray image in a nonvolatile memory upon detecting a power stoppage, preventing a transmission of the image and then deactivate the mobile X-ray detector. Dependent claims 2-14 are allowable for depending on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasuaki (CN 101146481 A1) teaches a radiographic imaging system that includes a cassette and a console; wherein the cassette includes a memory for storing radiographic image data and means for transmitting image data to the console; and wherein the console includes a power supply means that stops supplying power upon completing transmission. Yasuaki does not detecting the power stoppage and storing of x-ray image upon detecting the power outage in the manner as required by the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884